OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff brought a medical malpractice action against the Union Health Center and the International Ladies Garment Workers Union as well as the treating physician. Defendant, Union Sanitorium Association, Inc. (USA), answered that complaint, stating in the pleading that USA was the proper name for the corporate entity allegedly responsible for the injuries. Plaintiff accepted the answer without objection. Under these circumstances, the Appellate Division correctly found that USA was a party to the action. Accordingly, there was no error in dismissing plaintiff’s subsequent action against USA under CPLR 3211 (a) (4).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.